DETAILED ACTION

Brief Summary
This is a final Office action regarding reissue U.S. Application 16/893,886 (hereafter “the ‘886 Application), which is a reissue application of U.S. Patent 9,992,695 (hereafter “the ‘695 Patent”).

The ‘695 Patent originally issued on June 5, 2018, with the inventor of Joakim Axmon et al., having original claims 1-30.  Here, the ‘695 Patent was filed as U.S. Application 14/124,907 (hereafter “the original ‘907 Application”), having the 35 USC 371 (c)(1), (2), (4) date of December 9, 2013, being originally filed as PCT SE2012/050038 on January 19, 2012, which claims domestic priority to U.S. provisional application 61/499,685, filed on June 21, 2011.

As noted above, the ‘695 Patent originally issued with patented claims 1-30.  A preliminary amendment was filed on June 5, 2020 that amended various claims and added new claim 31. With this, a non-final Office action was mailed on April 1, 2022, which indicated that claim 9 was objected to and that each of claims 1-31 were rejected.  Subsequently, the Applicant filed the instant response dated June 30, 2022, which amends claim 9.  Thus, with the instant amendment dated June 30, 2022, claims 1-31 are currently pending, with claims 1, 15, 29, 30, and 31 being independent.

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Additionally, regarding claims 15-28 and 30, MPEP 2173.05(p)(II) states:
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). [Emphasis added].

With this, both independent claims 15 and 30 recite in the preamble of a User Equipment (UE) “adapted to perform measurements in a wireless communication network, the UE comprising a processor and memory configured to:”, and then the claims recite a series of method steps of using the apparatus.  Because both independent claims 15 and 30 ae seen to be a single claim which claims both an apparatus and the method steps of using the apparatus, the claims are seen to be indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.  Here, consistent with IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), as independent claims 15 and 30 are currently worded, the claims are not clear whether infringement would occur when one creates User Equipment that is capable of those functions, or  whether infringement would occur when User Equipment performs those functions.  Thus, independent claims 15 and 30, as well as the corresponding dependent claims 16-28, are deemed as being indefinite.

The Examiner suggests amending claims 15 and 30 to add a structural element to the method steps.  For instance, the claims can be amended by adding “means plus function” limitations with the recited functions, so claims 15 and 30 would read something similar to “means for acuir[e]ing …, and means for performing…”  Or similarly, perhaps the claims can be amended to positively recite the “processor” to perform the claimed steps.  Alternatively, perhaps the claims can be amended to rewrite the preambles into computer readable medium language, having the UE including a processor to perform non-transitory computer readable instructions stored in memory, that perform the recited functions.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-7, 10, 12, 14-21, 24, 26, and 28-31 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication 2012/0020310, with the inventor of Ji et al. (hereafter “Ji”, being cited in the prior Office action).

Regarding claim 1, Ji discloses a method in a User Equipment, UE [UEs 120, see Figs. 1 and 11], for performing measurements in a wireless communication network [see paragraphs 0021-0025], the method comprising:
acquiring system information, SI, of a cell during autonomous gaps created by the UE during a first extended pre-defined time period or measurement delay for SI acquisition [see Abstract, wherein “In one design, the UE may autonomously select a SI reading gap for reading system information from a neighbor cell.”; also see paragraphs 0052-0053, wherein “The serving cell may send N+Z transmissions of each transport block, on average, to the UE with autonomous SI reading, where N+Z is the extended target termination.”; also see step 712 in Fig. 7 and paragraph 0065, wherein “The UE may autonomously select a SI reding gap for reading system information from a neighbor cell (block 712).”], 
wherein the first extended pre-defined time period or measurement delay for SI acquisition is longer than a time period or measurement delay for SI acquisition when the UE does not perform any non-SI measurements [see Fig. 6, whereby the SI reading gap (Tgap) is longer than the time Tread; also see paragraph 0039, wherein “The amount of time to read the MIB or SIB1 may be denoted as Tread. …The SI reading gap may be denoted as Tgap and may be equal to Tout+Tread+Tback.”; also see paragraph 0041], and 
performing at least one non-SI measurement related to a serving cell and/or to one or more neighbour cells during a time period comprising said autonomous gaps [see Abstract; also see paragraph 0041, wherein “The UE may tune away to the neighbor cell for only a portion of the SI reading time and may tune to the serving cell for the remainder of the SI reading time.”; also see paragraphs 0065-0068, wherein “The UE may maintain capability to transmit on the uplink to the serving cell during the SI reading gap (block 718). …The UE may update the second FTL for the downlink based on the neighbor cell during the SI reading gap.”; also see paragraph 0071 and Fig. 8].

Regarding claim 2, Ji discloses the method discussed above in claim 1, and further teaches wherein acquiring the SI comprises receiving at least one of: a Master Information Block, MIB, and a System Information Block, SIB, of the cell [see paragraph 0029, wherein “The PBCH may carry some system information such as  a Master Information Block (MIB). The cell may transmit other system information such as System Information Blocks (SIBs) on the PDSCH in certain subframes.”; also see paragraph 0039, wherein “The amount of time to read the MIB or SIB1 may be denoted as Tread.”].

Regarding claim 3, Ji discloses the method discussed above in claim 2, and further teaches of decoding the received MIB, wherein if the received MIB is not decoded successfully, the method comprises receiving a further MIB of the cell, decoding the received further MIB until a last received MIB is successfully decoded [see paragraph 0040, wherein “The UE may need to receive up to three transmissions of the PBCH carrying the same MIB payload from the neighbor cell in order to correctly decode the MIB under certain poor channel conditions.”].

Regarding claim 4, Ji discloses the method discussed above in claim 1, and further teaches wherein the method further comprises signaling a capability information to a network node, which capability information indicates that the UE is capable of: 
acquiring SI of a cell during autonomous gaps [see Abstract, wherein “In one design, the UE may autonomously select a SI reading gap for reading system information from a neighbor cell.”; also see paragraphs 0052-0053, wherein “The serving cell may send N+Z transmissions of each transport block, on average, to the UE with autonomous SI reading, where N+Z is the extended target termination.”; also see step 712 in Fig. 7 and paragraph 0065, wherein “The UE may autonomously select a SI reding gap for reading system information from a neighbor cell (block 712).”], and 
performing at least one non-SI measurement related to the serving cell and/or to one or more neighbour cells when acquiring the SI of the cell [see Abstract; also see paragraph 0041, wherein “The UE may tune away to the neighbor cell for only a portion of the SI reading time and may tune to the serving cell for the remainder of the SI reading time.”; also see paragraphs 0065-0068, wherein “The UE may maintain capability to transmit on the uplink to the serving cell during the SI reading gap (block 718). …The UE may update the second FTL for the downlink based on the neighbor cell during the SI reading gap.”; also see paragraph 0071 and Fig. 8].

Regarding claim 5, Ji discloses the method discussed above in claim 4, and further teaches of receiving at least one of:
a request from the network node to acquire the SI of the cell during autonomous gaps and a request to perform the at least one non-SI measurement on serving cell and/or one or more neighbouring cell if the UE capability information indicates that UE is capable of acquiring the SI of a cell and performing the at least one non-SI measurement [see paragraphs 0042 and 0046-0048].

Regarding claim 6, Ji discloses the method discussed above in claim 1, and further teaches wherein the at least one non-SI measurement is performed during a second extended pre-defined time period or measurement delay for non-SI measurement [see paragraphs 0040-0042, wherein “The UE may need to receive up to three transmissions of the PBCH carrying the same MIB payload from the neighbor cell in order to correctly decode the MIB under certain poor channel conditions. … The UE may miss some (e.g., 3) subframes on the downlink for each SI reading gap, and data sent to the UE during each SI reading gap may be lost. The missed subframes on the downlink may also impact data transmission on the uplink due to loss of acknowledgements on the PHICH and loss of uplink grants on the PDCCH, which are sent on the downlink during the SI reading gaps.”; also see paragraphs 0065-0067].

Regarding claim 7, Ji discloses the method discussed above in claim 6, and further teaches wherein the second extended pre-defined time period or measurement delay for non-SI measurement is longer than a time period or measurement delay for non-SI measurement when the UE does not acquire the SI [see Fig. 6, whereby the SI reading gap (Tgap) is longer than the time Tread; also see paragraph 0039, wherein “The amount of time to read the MIB or SIB1 may be denoted as Tread. …The SI reading gap may be denoted as Tgap and may be equal to Tout+Tread+Tback.”; also see paragraph 0041].

Regarding claim 10, Ji discloses the method discussed above in claim 1, and further teaches wherein the at least one non-SI measurement belongs to any of the following measurement type or category:
radio link monitoring, RLM, 
identification of Physical Cell Identity, PCI, 
Radio Resource Management, RRM, measurements, 
Mobility measurements [see paragraphs 0026-0031, 0035-0038 and 0048-0050], 
channel quality indicator, CQI, measurement, 
positioning measurements [see paragraphs 0048-0050], 
self organizing network, SON, measurements, or 
minimization of drive tests, MDT, measurements.

Regarding claim 12, Ji discloses the method discussed above in claim 1, and further teaches wherein the non-SI measurement is performed in a measurement pattern [see paragraphs 0036-0038 and 0048-0050].

Regarding claim 14, Ji discloses the method discussed above in claim 1, and further teaches of reporting the acquired SI to the serving cell [see paragraphs 0036-0038 and 0048-0050].

Regarding claim 15, Ji discloses a User Equipment, UE [UEs 120, see Figs. 1 and 11], adapted to perform measurements in a wireless communication network [see paragraphs 0021-0025], the UE comprising a processor and memory [see paragraphs 0090-0092] configured to:
acquire system information, SI, of a cell during autonomous gaps created by the UE during a first extended pre-defined time period or measurement delay for SI acquisition [see Abstract, wherein “In one design, the UE may autonomously select a SI reading gap for reading system information from a neighbor cell.”; also see paragraphs 0052-0053, wherein “The serving cell may send N+Z transmissions of each transport block, on average, to the UE with autonomous SI reading, where N+Z is the extended target termination.”; also see step 712 in Fig. 7 and paragraph 0065, wherein “The UE may autonomously select a SI reding gap for reading system information from a neighbor cell (block 712).”], 
wherein the first extended pre-defined time period or measurement delay for SI acquisition is longer than a time period or measurement delay for SI acquisition when the UE does not perform any non-SI measurements [see Fig. 6, whereby the SI reading gap (Tgap) is longer than the time Tread; also see paragraph 0039, wherein “The amount of time to read the MIB or SIB1 may be denoted as Tread. …The SI reading gap may be denoted as Tgap and may be equal to Tout+Tread+Tback.”; also see paragraph 0041], and 
perform at least one non-SI measurement related to a serving cell and/or to one or more neighbour cells during a time period comprising said autonomous gaps [see Abstract; also see paragraph 0041, wherein “The UE may tune away to the neighbor cell for only a portion of the SI reading time and may tune to the serving cell for the remainder of the SI reading time.”; also see paragraphs 0065-0068, wherein “The UE may maintain capability to transmit on the uplink to the serving cell during the SI reading gap (block 718). …The UE may update the second FTL for the downlink based on the neighbor cell during the SI reading gap.”; also see paragraph 0071 and Fig. 8].

Regarding claim 16, Ji discloses the UE discussed above in claim 15, and further configured to acquire the SI comprises receiving at least one of: a Master Information Block, MIB, and a System Information Block, SIB, of the cell [see paragraph 0029, wherein “The PBCH may carry some system information such as  a Master Information Block (MIB). The cell may transmit other system information such as System Information Blocks (SIBs) on the PDSCH in certain subframes.”; also see paragraph 0039, wherein “The amount of time to read the MIB or SIB1 may be denoted as Tread.”].

Regarding claim 17, Ji discloses the UE discussed above in claim 16, and further configured to decode the received MIB, wherein if the received MIB is not decoded successfully, the method comprises receiving a further MIB of the cell, decoding the received further MIB until a last received MIB is successfully decoded [see paragraph 0040, wherein “The UE may need to receive up to three transmissions of the PBCH carrying the same MIB payload from the neighbor cell in order to correctly decode the MIB under certain poor channel conditions.”].

Regarding claim 18, Ji discloses the UE discussed above in claim 15, and further configured to signal a capability information to a network node, which capability information indicates that the UE is capable of: 
acquiring SI of a cell during autonomous gaps [see Abstract, wherein “In one design, the UE may autonomously select a SI reading gap for reading system information from a neighbor cell.”; also see paragraphs 0052-0053, wherein “The serving cell may send N+Z transmissions of each transport block, on average, to the UE with autonomous SI reading, where N+Z is the extended target termination.”; also see step 712 in Fig. 7 and paragraph 0065, wherein “The UE may autonomously select a SI reding gap for reading system information from a neighbor cell (block 712).”], and 
performing at least one non-SI measurement related to the serving cell and/or to one or more neighbour cells when acquiring the SI of the cell [see Abstract; also see paragraph 0041, wherein “The UE may tune away to the neighbor cell for only a portion of the SI reading time and may tune to the serving cell for the remainder of the SI reading time.”; also see paragraphs 0065-0068, wherein “The UE may maintain capability to transmit on the uplink to the serving cell during the SI reading gap (block 718). …The UE may update the second FTL for the downlink based on the neighbor cell during the SI reading gap.”; also see paragraph 0071 and Fig. 8].

Regarding claim 19, Ji discloses the UE discussed above in claim 18, and further configured to receive a request from the network node for the UE to acquire the SI of the cell during autonomous gaps and to receive a request to perform the at least one non-SI measurement on serving cell and/or one or more neighbouring cell if the UE capability information indicates that UE is capable of acquiring the SI of a cell and performing the at least one non-SI measurement in parallel [see paragraphs 0042 and 0046-0048].

Regarding claim 20, Ji discloses the UE discussed above in claim 15, and further configured to perform the at least one non-SI measurement during a second extended pre-defined time period or measurement delay for non-SI measurement [see paragraphs 0040-0042, wherein “The UE may need to receive up to three transmissions of the PBCH carrying the same MIB payload from the neighbor cell in order to correctly decode the MIB under certain poor channel conditions. … The UE may miss some (e.g., 3) subframes on the downlink for each SI reading gap, and data sent to the UE during each SI reading gap may be lost. The missed subframes on the downlink may also impact data transmission on the uplink due to loss of acknowledgements on the PHICH and loss of uplink grants on the PDCCH, which are sent on the downlink during the SI reading gaps.”; also see paragraphs 0065-0067].

Regarding claim 21, Ji discloses the UE discussed above in claim 20, and further teaches wherein the second extended pre-defined time period or measurement delay for non-SI measurement is longer than a time period or measurement delay for non-SI measurement when the UE does not acquire the SI [see Fig. 6, whereby the SI reading gap (Tgap) is longer than the time Tread; also see paragraph 0039, wherein “The amount of time to read the MIB or SIB1 may be denoted as Tread. …The SI reading gap may be denoted as Tgap and may be equal to Tout+Tread+Tback.”; also see paragraph 0041].

Regarding claim 24, Ji discloses the UE discussed above in claim 15, and further teaches wherein the at least one non-SI measurement belongs to any of the following measurement type or category:
radio link monitoring, RLM, 
identification of Physical Cell Identity, PCI, 
Radio Resource Management, RRM, measurements, 
Mobility measurements [see paragraphs 0026-0031, 0035-0038 and 0048-0050], 
channel quality indicator, CQI, measurement, 
positioning measurements [see paragraphs 0048-0050], 
self organizing network, SON, measurements, or 
minimization of drive tests, MDT, measurements.

Regarding claim 26, Ji discloses the UE discussed above in claim 15, and further configured to  perform the non-SI measurement in a measurement pattern [see paragraphs 0036-0038 and 0048-0050].

Regarding claim 28, Ji discloses the UE discussed above in claim 15, and further configured to report the acquired SI to the serving cell [see paragraphs 0036-0038 and 0048-0050].

Regarding claim 29, Ji discloses a method in a User Equipment, UE [UEs 120, see Figs. 1 and 11], for performing measurements in a wireless communication network [see paragraphs 0021-0025], the method comprising:
acquiring system information, SI, of a cell during autonomous gaps created by the UE [see Abstract, wherein “In one design, the UE may autonomously select a SI reading gap for reading system information from a neighbor cell.”; also see paragraphs 0052-0053, wherein “The serving cell may send N+Z transmissions of each transport block, on average, to the UE with autonomous SI reading, where N+Z is the extended target termination.”; also see step 712 in Fig. 7 and paragraph 0065, wherein “The UE may autonomously select a SI reding gap for reading system information from a neighbor cell (block 712).”], and 
performing at least one non-SI measurement related to a serving cell and/or to one or more neighbour cells during a time period comprising said autonomous gaps and during a second extended pre-defined time period or measurement delay for non-SI measurement [see Abstract; also see paragraphs 0040-0042, wherein “The UE may need to receive up to three transmissions of the PBCH carrying the same MIB payload from the neighbor cell in order to correctly decode the MIB under certain poor channel conditions. … The UE may tune away to the neighbor cell for only a portion of the SI reading time and may tune to the serving cell for the remainder of the SI reading time. …The UE may miss some (e.g., 3) subframes on the downlink for each SI reading gap, and data sent to the UE during each SI reading gap may be lost. The missed subframes on the downlink may also impact data transmission on the uplink due to loss of acknowledgements on the PHICH and loss of uplink grants on the PDCCH, which are sent on the downlink during the SI reading gaps.”; also see paragraphs 0065-0068, wherein “The UE may maintain capability to transmit on the uplink to the serving cell during the SI reading gap (block 718). …The UE may update the second FTL for the downlink based on the neighbor cell during the SI reading gap.”; also see paragraph 0071 and Fig. 8], 
wherein the second extended pre-defined time period or measurement delay for non-SI measurement is longer than a time period or measurement delay for non-SI measurement when the UE does not acquire the SI [see Fig. 6, whereby the SI reading gap (Tgap) is longer than the time Tread; also see paragraph 0039, wherein “The amount of time to read the MIB or SIB1 may be denoted as Tread. …The SI reading gap may be denoted as Tgap and may be equal to Tout+Tread+Tback.”; also see paragraph 0041].

Regarding claim 30, Ji discloses a User Equipment, UE [UEs 120, see Figs. 1 and 11], adapted to perform measurements in a wireless communication network [see paragraphs 0021-0025], the UE comprising a processor and memory [see paragraphs 0090-0092] configured to: 
acquire system information, SI, of a cell during autonomous gaps created by the UE [see Abstract, wherein “In one design, the UE may autonomously select a SI reading gap for reading system information from a neighbor cell.”; also see paragraphs 0052-0053, wherein “The serving cell may send N+Z transmissions of each transport block, on average, to the UE with autonomous SI reading, where N+Z is the extended target termination.”; also see step 712 in Fig. 7 and paragraph 0065, wherein “The UE may autonomously select a SI reding gap for reading system information from a neighbor cell (block 712).”], and 
perform at least one non-SI measurement related to a serving cell and/or to one or more neighbour cells during a time period comprising said autonomous gaps and during a second extended pre-defined time period or measurement delay for non-SI measurement [see Abstract; also see paragraphs 0040-0042, wherein “The UE may need to receive up to three transmissions of the PBCH carrying the same MIB payload from the neighbor cell in order to correctly decode the MIB under certain poor channel conditions. … The UE may tune away to the neighbor cell for only a portion of the SI reading time and may tune to the serving cell for the remainder of the SI reading time. …The UE may miss some (e.g., 3) subframes on the downlink for each SI reading gap, and data sent to the UE during each SI reading gap may be lost. The missed subframes on the downlink may also impact data transmission on the uplink due to loss of acknowledgements on the PHICH and loss of uplink grants on the PDCCH, which are sent on the downlink during the SI reading gaps.”; also see paragraphs 0065-0068, wherein “The UE may maintain capability to transmit on the uplink to the serving cell during the SI reading gap (block 718). …The UE may update the second FTL for the downlink based on the neighbor cell during the SI reading gap.”; also see paragraph 0071 and Fig. 8], 
wherein the second extended pre-defined time period or measurement delay for non-SI measurement is longer than a time period or measurement delay for non-SI measurement when the UE does not acquire the SI [see Fig. 6, whereby the SI reading gap (Tgap) is longer than the time Tread; also see paragraph 0039, wherein “The amount of time to read the MIB or SIB1 may be denoted as Tread. …The SI reading gap may be denoted as Tgap and may be equal to Tout+Tread+Tback.”; also see paragraph 0041].

Regarding claim 31, Ji discloses a non-transitory computer-readable medium comprising instructions executable by processing circuitry [see paragraphs 0090-0092] of a User Equipment, UE [UEs 120, see Figs. 1 and 11], for performing measurements in a wireless communication network [see paragraphs 0021-0025] whereby the UE is instructed to: 
acquire system information, SI, of a cell during autonomous gaps created by the UE during a first extended pre-defined time period or measurement delay for SI acquisition [see Abstract, wherein “In one design, the UE may autonomously select a SI reading gap for reading system information from a neighbor cell.”; also see paragraphs 0052-0053, wherein “The serving cell may send N+Z transmissions of each transport block, on average, to the UE with autonomous SI reading, where N+Z is the extended target termination.”; also see step 712 in Fig. 7 and paragraph 0065, wherein “The UE may autonomously select a SI reding gap for reading system information from a neighbor cell (block 712).”], 
wherein the first extended pre-defined time period or measurement delay for SI acquisition is longer than a time period or measurement delay for SI acquisition when the UE does not perform any non-SI measurements [see Fig. 6, whereby the SI reading gap (Tgap) is longer than the time Tread; also see paragraph 0039, wherein “The amount of time to read the MIB or SIB1 may be denoted as Tread. …The SI reading gap may be denoted as Tgap and may be equal to Tout+Tread+Tback.”; also see paragraph 0041], and 
perform at least one non-SI measurement related to a serving cell and/or to one or more neighbour cells during a time period comprising said autonomous gaps [see Abstract; also see paragraph 0041, wherein “The UE may tune away to the neighbor cell for only a portion of the SI reading time and may tune to the serving cell for the remainder of the SI reading time.”; also see paragraphs 0065-0068, wherein “The UE may maintain capability to transmit on the uplink to the serving cell during the SI reading gap (block 718). …The UE may update the second FTL for the downlink based on the neighbor cell during the SI reading gap.”; also see paragraph 0071 and Fig. 8].



Claim(s) 1, 4, 5, 10, 12, 14, 15, 18, 19, 24, 26, 28, and 31 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication 2011/0317635, with the inventor of Arvind Swaminathan (hereafter “Swaminathan”, being cited in the prior Office action).

Regarding claim 1, Swaminathan discloses a method in a User Equipment, UE, for performing measurements in a wireless communication network [device 102, seen in Figs. 1-6; also see paragraphs 0042-0043; also see paragraphs 0050-0055, wherein “Referring to FIG. 3, illustrated is an example wireless communications system 300 that facilitates communicating with a serving base station and analyzing other base stations. System 300 comprises a device 102, which as described can communicate with a base station 104 to receive wireless network access. In this regard, for example, base station 104 can be a serving base station 104 of device 102. Device 102 can comprise an autonomous gap notifying component 302 that specifies one or more parameters regarding an autonomous gap to a serving base station for measuring one or more base stations.”], the method comprising:
acquiring system information, SI, of a cell during autonomous gaps created by the UE during a first extended pre-defined time period or measurement delay for SI acquisition [see paragraphs 0007-0011, wherein “The mobile device, in this example, can read the system information during one or more autonomous gaps defined by the mobile device, during which a serving base station may transmit signals to the mobile device, which can result in lost data.…For example, prior to reading system information in an autonomous gap, a device can report low channel quality over control resources to the serving base station to decrease likelihood that the serving base station will schedule device communications in the autonomous gap or at least decrease a data rate.”; also see paragraph 0044, wherein “Device 102 can Device 102 can accordingly acquire additional system information regarding base station 106 (e.g., where base station 106 is a femtocell or similar base station), as described, in an autonomous gap defined by device 102. For example, the autonomous gap can relate to a period of time during which device 102 can tune away from a current frequency and measure other neighboring cells. In addition, in one example, device 102 can acquire the additional information for each base station during the autonomous gap based on a request from base station 104, in response to identifying base station 106 as a femtocell base station, and/or the like.”; also see paragraphs 0056-0057, wherein “As described, for example, the one or more base stations can be femtocells, for which additional identification information is required; thus, one or more system information signals can be received from the one or more base stations.”], 
wherein the first extended pre-defined time period or measurement delay for SI acquisition is longer than a time period or measurement delay for SI acquisition when the UE does not perform any non-SI measurements [see paragraphs 0013-0019, wherein “Still, in another aspect, a computer-program product is provided for minimizing data loss in autonomous gaps including a computer-readable medium having code for causing at least one computer to initialize an autonomous gap for receiving signals from one or more base stations different from a serving base station. The computer-readable medium further includes code for causing the at least one computer to select a CQI value for indicating the autonomous gap and code for causing the at least one computer to report the CQI value to the serving base station.”; also see paragraph 0054, wherein “When device 102 has completed receiving signals from the one or more other base stations, and tunes back to the frequency of base station 104, autonomous gap notifying component 302 can signal the end of the autonomous gap. This can be an explicit signal, or where CQI is used to indicate the beginning, autonomous gap notifying component 302 can transmit the actual CQI value (or a value that indicates ending of the autonomous gap) to base station 104. Autonomous gap determining component 306 can obtain the indication and determine the end of the autonomous gap.”; here, in the examples described in Swaminathan, the time period in the autonomous gap is inherently seen to be longer than the time period simply for SI acquisition, as the UE can perform additional communication with other base stations in the same time period], and 
performing at least one non-SI measurement related to a serving cell and/or to one or more neighbour cells during a time period comprising said autonomous gaps [see paragraphs 0009-0014, wherein “In yet another aspect, an apparatus for minimizing data loss in autonomous gaps is provided that includes means for determining to receive signals from one or more base stations different from a serving base station during an autonomous gap. The apparatus further includes means for reporting a CQI value to the serving base station based at least in part on the means for [determining] to receive the signals during the autonomous gap.”; also see steps 704 and 706 in Fig. 7; also see paragraphs 0058-0060, wherein “For instance, logical grouping 702 can include an electrical component for determining to receive signals from one or more base stations different from a serving base station during an autonomous gap 704. As described, this can include determining a start of the autonomous gap defined for system 700. Further, logical grouping 702 can comprise an electrical component for reporting a CQI value to the serving base station based at least in part on determining to receive signals during the autonomous gap 706. For example, the CQI can be a low CQI value (e.g., lower than an actual CQI), a value reserved for reporting a determination to receive the signals, etc.”].

Regarding claim 4, Swaminathan discloses the method discussed above in claim 1, and further teaches wherein the method further comprises signalling a capability information to a network node [see paragraphs 0058-0060], which capability information indicates that the UE is capable of: 
acquiring SI of a cell during autonomous gaps [see paragraph 0044, wherein “Device 102 can Device 102 can accordingly acquire additional system information regarding base station 106 (e.g., where base station 106 is a femtocell or similar base station), as described, in an autonomous gap defined by device 102. For example, the autonomous gap can relate to a period of time during which device 102 can tune away from a current frequency and measure other neighboring cells. In addition, in one example, device 102 can acquire the additional information for each base station during the autonomous gap based on a request from base station 104, in response to identifying base station 106 as a femtocell base station, and/or the like.”], and 
performing at least one non-SI measurement related to the serving cell and/or to one or more neighbour cells when acquiring the SI of the cell [see paragraphs 0009-0014, wherein “In yet another aspect, an apparatus for minimizing data loss in autonomous gaps is provided that includes means for determining to receive signals from one or more base stations different from a serving base station during an autonomous gap. The apparatus further includes means for reporting a CQI value to the serving base station based at least in part on the means for [determining] to receive the signals during the autonomous gap.”; also see steps 704 and 706 in Fig. 7; also see paragraphs 0058-0060, wherein “For instance, logical grouping 702 can include an electrical component for determining to receive signals from one or more base stations different from a serving base station during an autonomous gap 704. As described, this can include determining a start of the autonomous gap defined for system 700. Further, logical grouping 702 can comprise an electrical component for reporting a CQI value to the serving base station based at least in part on determining to receive signals during the autonomous gap 706. For example, the CQI can be a low CQI value (e.g., lower than an actual CQI), a value reserved for reporting a determination to receive the signals, etc.”]

Regarding claim 5, Swaminathan discloses the method discussed above in claim 4, and further teaches of receiving at least one of:
a request from the network node to acquire the SI of the cell during autonomous gaps and a request to perform the at least one non-SI measurement on serving cell and/or one or more neighbouring cell if the UE capability information indicates that UE is capable of acquiring the SI of a cell and performing the at least one non-SI measurement [see paragraphs 0052-0054].


Regarding claim 10, Swaminathan discloses the method discussed above in claim 1, and further teaches wherein the at least one non-SI measurement belongs to any of the following measurement type or category:
radio link monitoring, RLM, 
identification of Physical Cell Identity, PCI [see paragraph 0043], 
Radio Resource Management, RRM, measurements, 
Mobility measurements, 
channel quality indicator, CQI, measurement [see paragraphs 0052-0060], 
positioning measurements, 
self organizing network, SON, measurements, or 
minimization of drive tests, MDT, measurements.

Regarding claim 12, Swaminathan discloses the method discussed above in claim 1, and further teaches wherein the non-SI measurement is performed in a measurement pattern [see paragraphs 0052-0060].

Regarding claim 14, Swaminathan discloses the method discussed above in claim 1, and further teaches of reporting the acquired SI to the serving cell [see paragraph 0053, wherein “Moreover, device 102 can tune away to another frequency to receive the signals, as described. System information providing component 304 can obtain such information from the system information signals, and can communicate the information to base station 104. System information receiving component 308 can obtain the information, and base station 104 can utilize the information for identifying the femtocells for handing over device 102 communications.”; also see paragraphs 0056-0057].

Regarding claim 15, Swaminathan discloses a User Equipment, UE, adapted to perform measurements in a wireless communication network [device 102, seen in Figs. 1-6; also see paragraphs 0042-0043; also see paragraphs 0050-0055, wherein “Referring to FIG. 3, illustrated is an example wireless communications system 300 that facilitates communicating with a serving base station and analyzing other base stations. System 300 comprises a device 102, which as described can communicate with a base station 104 to receive wireless network access. In this regard, for example, base station 104 can be a serving base station 104 of device 102. Device 102 can comprise an autonomous gap notifying component 302 that specifies one or more parameters regarding an autonomous gap to a serving base station for measuring one or more base stations.”], the UE comprising a processor and memory [see paragraphs 0088-0090] configured to:
acquire system information, SI, of a cell during autonomous gaps created by the UE during a first extended pre-defined time period or measurement delay for SI acquisition [see paragraphs 0007-0011, wherein “The mobile device, in this example, can read the system information during one or more autonomous gaps defined by the mobile device, during which a serving base station may transmit signals to the mobile device, which can result in lost data.…For example, prior to reading system information in an autonomous gap, a device can report low channel quality over control resources to the serving base station to decrease likelihood that the serving base station will schedule device communications in the autonomous gap or at least decrease a data rate.”; also see paragraph 0044, wherein “Device 102 can Device 102 can accordingly acquire additional system information regarding base station 106 (e.g., where base station 106 is a femtocell or similar base station), as described, in an autonomous gap defined by device 102. For example, the autonomous gap can relate to a period of time during which device 102 can tune away from a current frequency and measure other neighboring cells. In addition, in one example, device 102 can acquire the additional information for each base station during the autonomous gap based on a request from base station 104, in response to identifying base station 106 as a femtocell base station, and/or the like.”; also see paragraphs 0056-0057, wherein “As described, for example, the one or more base stations can be femtocells, for which additional identification information is required; thus, one or more system information signals can be received from the one or more base stations.”], 
wherein the first extended pre-defined time period or measurement delay for SI acquisition is longer than a time period or measurement delay for SI acquisition when the UE does not perform any non-SI measurements [see paragraphs 0013-0019, wherein “Still, in another aspect, a computer-program product is provided for minimizing data loss in autonomous gaps including a computer-readable medium having code for causing at least one computer to initialize an autonomous gap for receiving signals from one or more base stations different from a serving base station. The computer-readable medium further includes code for causing the at least one computer to select a CQI value for indicating the autonomous gap and code for causing the at least one computer to report the CQI value to the serving base station.”; also see paragraph 0054, wherein “When device 102 has completed receiving signals from the one or more other base stations, and tunes back to the frequency of base station 104, autonomous gap notifying component 302 can signal the end of the autonomous gap. This can be an explicit signal, or where CQI is used to indicate the beginning, autonomous gap notifying component 302 can transmit the actual CQI value (or a value that indicates ending of the autonomous gap) to base station 104. Autonomous gap determining component 306 can obtain the indication and determine the end of the autonomous gap.”; here, in the examples described in Swaminathan, the time period in the autonomous gap is inherently seen to be longer than the time period simply for SI acquisition, as the UE can perform additional communication with other base stations in the same time period], and 
perform at least one non-SI measurement related to a serving cell and/or to one or more neighbour cells during a time period comprising said autonomous gaps [see paragraphs 0009-0014, wherein “In yet another aspect, an apparatus for minimizing data loss in autonomous gaps is provided that includes means for determining to receive signals from one or more base stations different from a serving base station during an autonomous gap. The apparatus further includes means for reporting a CQI value to the serving base station based at least in part on the means for [determining] to receive the signals during the autonomous gap.”; also see steps 704 and 706 in Fig. 7; also see paragraphs 0058-0060, wherein “For instance, logical grouping 702 can include an electrical component for determining to receive signals from one or more base stations different from a serving base station during an autonomous gap 704. As described, this can include determining a start of the autonomous gap defined for system 700. Further, logical grouping 702 can comprise an electrical component for reporting a CQI value to the serving base station based at least in part on determining to receive signals during the autonomous gap 706. For example, the CQI can be a low CQI value (e.g., lower than an actual CQI), a value reserved for reporting a determination to receive the signals, etc.”].

Regarding claim 18, Swaminathan discloses the UE discussed above in claim 15, and further configured to signal a capability information to a network node [see paragraphs 0053-0060], which capability information indicates that the UE is capable of: 
acquiring SI of a cell during autonomous gaps [see paragraph 0044, wherein “Device 102 can Device 102 can accordingly acquire additional system information regarding base station 106 (e.g., where base station 106 is a femtocell or similar base station), as described, in an autonomous gap defined by device 102. For example, the autonomous gap can relate to a period of time during which device 102 can tune away from a current frequency and measure other neighboring cells. In addition, in one example, device 102 can acquire the additional information for each base station during the autonomous gap based on a request from base station 104, in response to identifying base station 106 as a femtocell base station, and/or the like.”], and 
performing at least one non-SI measurement related to the serving cell and/or to one or more neighbour cells when acquiring the SI of the cell or in parallel with acquiring the SI of the cell [see paragraphs 0009-0014, wherein “In yet another aspect, an apparatus for minimizing data loss in autonomous gaps is provided that includes means for determining to receive signals from one or more base stations different from a serving base station during an autonomous gap. The apparatus further includes means for reporting a CQI value to the serving base station based at least in part on the means for [determining] to receive the signals during the autonomous gap.”; also see steps 704 and 706 in Fig. 7; also see paragraphs 0058-0060, wherein “For instance, logical grouping 702 can include an electrical component for determining to receive signals from one or more base stations different from a serving base station during an autonomous gap 704. As described, this can include determining a start of the autonomous gap defined for system 700. Further, logical grouping 702 can comprise an electrical component for reporting a CQI value to the serving base station based at least in part on determining to receive signals during the autonomous gap 706. For example, the CQI can be a low CQI value (e.g., lower than an actual CQI), a value reserved for reporting a determination to receive the signals, etc.”]

Regarding claim 19, Swaminathan discloses the UE discussed above in claim 18, and further configured to receive a request from the network node for the UE to acquire the SI of the cell during autonomous gaps and to receive a request for the UE to perform at least one non-SI measurement on serving cell and/or one or more neighbouring cell if the UE capability information indicates that UE is capable of acquiring the SI of a cell and performing the at least one non-SI measurement in parallel [see paragraphs 0052-0054].

Regarding claim 24, Swaminathan discloses the UE discussed above in claim 15, and further teaches wherein the at least one non-SI measurement belongs to any of the following measurement type or category:
radio link monitoring, RLM, 
identification of Physical Cell Identity, PCI [see paragraph 0043], 
Radio Resource Management, RRM, measurements, 
Mobility measurements, 
channel quality indicator, CQI, measurement [see paragraphs 0052-0060], 
positioning measurements, 
self organizing network, SON, measurements, or 
minimization of drive tests, MDT, measurements.

Regarding claim 26, Swaminathan discloses the UE discussed above in claim 15, and further configured to perform the non-SI measurement in a measurement pattern [see paragraphs 0052-0060].

Regarding claim 28, Swaminathan discloses the UE discussed above in claim 15, and further configured to report the acquired SI to the serving cell [see paragraph 0053, wherein “Moreover, device 102 can tune away to another frequency to receive the signals, as described. System information providing component 304 can obtain such information from the system information signals, and can communicate the information to base station 104. System information receiving component 308 can obtain the information, and base station 104 can utilize the information for identifying the femtocells for handing over device 102 communications.”; also see paragraphs 0056-0057].

Regarding claim 31, Swaminathan discloses a non-transitory computer readable medium comprising instructions executable by processing circuitry [see paragraphs 0088-0090] of a User Equipment, UE, for performing measurements in a wireless communication network device 102, seen in Figs. 1-6; also see paragraphs 0042-0043; also see paragraphs 0050-0055, wherein “Referring to FIG. 3, illustrated is an example wireless communications system 300 that facilitates communicating with a serving base station and analyzing other base stations. System 300 comprises a device 102, which as described can communicate with a base station 104 to receive wireless network access. In this regard, for example, base station 104 can be a serving base station 104 of device 102. Device 102 can comprise an autonomous gap notifying component 302 that specifies one or more parameters regarding an autonomous gap to a serving base station for measuring one or more base stations.” whereby the UE is instructed to:
acquire system information, SI, of a cell during autonomous gaps created by the UE during a first extended pre-defined time period or measurement delay for SI acquisition [see paragraphs 0007-0011, wherein “The mobile device, in this example, can read the system information during one or more autonomous gaps defined by the mobile device, during which a serving base station may transmit signals to the mobile device, which can result in lost data.…For example, prior to reading system information in an autonomous gap, a device can report low channel quality over control resources to the serving base station to decrease likelihood that the serving base station will schedule device communications in the autonomous gap or at least decrease a data rate.”; also see paragraph 0044, wherein “Device 102 can Device 102 can accordingly acquire additional system information regarding base station 106 (e.g., where base station 106 is a femtocell or similar base station), as described, in an autonomous gap defined by device 102. For example, the autonomous gap can relate to a period of time during which device 102 can tune away from a current frequency and measure other neighboring cells. In addition, in one example, device 102 can acquire the additional information for each base station during the autonomous gap based on a request from base station 104, in response to identifying base station 106 as a femtocell base station, and/or the like.”; also see paragraphs 0056-0057, wherein “As described, for example, the one or more base stations can be femtocells, for which additional identification information is required; thus, one or more system information signals can be received from the one or more base stations.”], 
wherein the first extended pre-defined time period or measurement delay for SI acquisition is longer than a time period or measurement delay for SI acquisition when the UE does not perform any non-SI measurements [see paragraphs 0013-0019, wherein “Still, in another aspect, a computer-program product is provided for minimizing data loss in autonomous gaps including a computer-readable medium having code for causing at least one computer to initialize an autonomous gap for receiving signals from one or more base stations different from a serving base station. The computer-readable medium further includes code for causing the at least one computer to select a CQI value for indicating the autonomous gap and code for causing the at least one computer to report the CQI value to the serving base station.”; also see paragraph 0054, wherein “When device 102 has completed receiving signals from the one or more other base stations, and tunes back to the frequency of base station 104, autonomous gap notifying component 302 can signal the end of the autonomous gap. This can be an explicit signal, or where CQI is used to indicate the beginning, autonomous gap notifying component 302 can transmit the actual CQI value (or a value that indicates ending of the autonomous gap) to base station 104. Autonomous gap determining component 306 can obtain the indication and determine the end of the autonomous gap.”; here, in the examples described in Swaminathan, the time period in the autonomous gap is inherently seen to be longer than the time period simply for SI acquisition, as the UE can perform additional communication with other base stations in the same time period], and 
perform at least one non-SI measurement related to a serving cell and/or to one or more neighbour cells during a time period comprising said autonomous gaps [see paragraphs 0009-0014, wherein “In yet another aspect, an apparatus for minimizing data loss in autonomous gaps is provided that includes means for determining to receive signals from one or more base stations different from a serving base station during an autonomous gap. The apparatus further includes means for reporting a CQI value to the serving base station based at least in part on the means for [determining] to receive the signals during the autonomous gap.”; also see steps 704 and 706 in Fig. 7; also see paragraphs 0058-0060, wherein “For instance, logical grouping 702 can include an electrical component for determining to receive signals from one or more base stations different from a serving base station during an autonomous gap 704. As described, this can include determining a start of the autonomous gap defined for system 700. Further, logical grouping 702 can comprise an electrical component for reporting a CQI value to the serving base station based at least in part on determining to receive signals during the autonomous gap 706. For example, the CQI can be a low CQI value (e.g., lower than an actual CQI), a value reserved for reporting a determination to receive the signals, etc.”].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 8, 9, 22, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2012/0020310, with the inventor of Ji et al. (hereafter “Ji”, being cited in the prior Office action) in view of U.S. Patent Application Publication 2011/0117912, with the inventor of Mahajan et al. (hereafter “Mahajan”, being cited in the prior Office action).

Regarding claims 8 and 22, Ji discloses the method and the UE discussed above in claims 1 and 15, respectively, and Ji further teaches wherein the cell belongs to Evolved Universal Terrestrial Radio Access Network, E-UTRAN [see paragraph 0021, wherein “An OFDMA system may implement a radio technology such as Evolved UTRA (E-UTRA), Ultra Mobile Broadband (UMB), IEEE 802.11 (Wi-Fi), IEEE 802.16 (WiMAX), IEEE 802.20, Flash-OFDM.RTM., etc. UTRA and E-UTRA are part of Universal Mobile Telecommunication System (UMTS).”], and a relevant System Information Block, SIB, is SIB1 [see paragraphs 0029 and 0035-0039], the acquiring of the SI information comprising the steps of:
decoding a frame number of the E-UTRAN cell from a received Master Information Block, MIB [see paragraphs 0026-0031 and 0035-0038], and 
identifying one or more of cell global identity, CGI, closed subscriber group, CSG, indicator or CSG proximity detection of the target E-UTRAN cell from a received SIB1 [see paragraphs 0035-0037].

However, Ji does not expressly disclose of “decoding a System Frame Number, SFN, of the E-UTRAN cell from a received Master Information Block, MIB”, as recited in claim 8 and similarly in claim 22.

But Mahajan discloses a method in a User Equipment, UE [see Figs. 2, 3, and 9, being the “Access Terminal 204”; also see paragraph 0037], for performing measurements in a wireless communication network [see Abstract; also see paragraphs 0013-0020], the method comprising:
acquiring system information, SI, of a cell during gaps created by the UE during a first extended pre-defined time period or measurement delay for SI acquisition [see Abstract; also see paragraphs 0014-0019; also see paragraphs 0048-0049; also see paragraphs 0059-0060].
Further, Mahajan discloses the method discussed above in claim 1, and further teaches wherein the cell belongs to a Universal Terrestrial Radio Access Network, UTRAN [see paragraph 0035], and a relevant System Information Block, SIB is SIB1 [see paragraphs 0048-0049], the acquiring of the SI information comprising the steps of: 
decoding a System Frame Number, SFN, of the UTRAN cell from a received MIB [see paragraphs 0048-0050; also see paragraphs 0079-0080 and 0084-0085], and 
identifying one or more of Cell Global Identity, CGI, Closed Subscriber Group, CSG indicator or CSG proximity detection of a target UTRAN cell from a received SIB1 [see paragraphs 0112-0114].

Ji and Mahajan are combinable because they are in the same field of endeavor, both being systems and methods of facilitating communication between user equipment and a base station, with both being patent applications from the same Assignee.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the UE described in Ji have the functionality that decodes “a System Frame Number, SFN, of the E-UTRAN cell from a received Master Information Block, MIB”, as recognized by Mahajan.  The suggestion/motivation for doing so would have been that the UE of Ji would become more efficient, as decoding a System Frame Number (SFN) would allow for easily identifying the period information of received frames, whereby boundaries of the periods “can be defined by System Frame Number (SFN) values”, as recognized by Mahajan in paragraphs 0012 and 0050. Here, the UE of Ji would easily be implemented with this known functionality, as exemplified by Mahajan, and would yield predictable results.  Therefore, it would have been obvious to combine the teachings of Mahajan with the UE of Ji to obtain the invention specified in dependent claims 8 and 22.

Regarding claims 9 and 23, Ji discloses the method and the UE discussed above in claims 1 and 15, respectively, and Ji further teaches wherein the cell belongs to Evolved Universal Terrestrial Radio Access Network, E-UTRAN [see paragraph 0021, wherein “An OFDMA system may implement a radio technology such as Evolved UTRA (E-UTRA), Ultra Mobile Broadband (UMB), IEEE 802.11 (Wi-Fi), IEEE 802.16 (WiMAX), IEEE 802.20, Flash-OFDM.RTM., etc. UTRA and E-UTRA are part of Universal Mobile Telecommunication System (UMTS).”], and a relevant System Information Block, SIB, is SIB1 [see paragraphs 0029 and 0035-0039], the acquiring of the SI information comprising the steps of:
decoding a frame number of the E-UTRAN cell from a received Master Information Block, MIB [see paragraphs 0026-0031 and 0035-0038], and 
identifying one or more of cell global identity, CGI, closed subscriber group, CSG, indicator or CSG proximity detection of the target E-UTRAN cell from a received SIB1 [see paragraphs 0035-0037].

However, Ji does not expressly disclose of “decoding a System Frame Number, SFN, of the E-UTRAN cell from a received Master Information Block, MIB” and if the “relevant System Information Block, SIB, is SIB3”, as recited in claim 9 and similarly in claim 23.

But Mahajan discloses a method in a User Equipment, UE [see Figs. 2, 3, and 9, being the “Access Terminal 204”; also see paragraph 0037], for performing measurements in a wireless communication network [see Abstract; also see paragraphs 0013-0020], the method comprising:
acquiring system information, SI, of a cell during gaps created by the UE during a first extended pre-defined time period or measurement delay for SI acquisition [see Abstract; also see paragraphs 0014-0019; also see paragraphs 0048-0049; also see paragraphs 0059-0060].
Further, Mahajan discloses the method discussed above in claim 1, and further teaches wherein the cell belongs to a Universal Terrestrial Radio Access Network, UTRAN [see paragraph 0035], and a relevant System Information Block, SIB is SIB3 [see paragraph 0062; also see paragraphs 0048-0050], the acquiring of the SI information comprising the steps of: 
decoding a System Frame Number, SFN, of the UTRAN cell from a received Master Information Block, MIB [see paragraphs 0048-0050; also see paragraphs 0079-0080 and 0084-0085], and 
identifying one or more of Cell Global Identity, CGI, Closed Subscriber Group, CSG indicator or CSG proximity detection of a target UTRAN cell from a received SIB3 [see paragraphs 0061-0062, and 0112-0114].

Ji and Mahajan are combinable because they are in the same field of endeavor, both being systems and methods of facilitating communication between user equipment and a base station, with both being patent applications from the same Assignee.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the UE described in Ji have the functionality that decodes “a System Frame Number, SFN, of the E-UTRAN cell from a received Master Information Block, MIB”, as well as have the “relevant System Information Block, SIB, is SIB3”, as recognized by Mahajan.  The suggestion/motivation for doing so would have been that the UE of Ji would become more efficient, as decoding a System Frame Number (SFN) would allow for easily identifying the period information of received frames, whereby boundaries of the periods “can be defined by System Frame Number (SFN) values”, as recognized by Mahajan in paragraphs 0012 and 0050. Additionally, Mahajan describes that the received SIBs can be any of System Information Blocks Types, 1, 2, 3, 4, or 5, as read in paragraphs 0048 and 0060-0062.  Here, the UE of Ji would easily be implemented with these known functionalities, as exemplified by Mahajan, and would yield predictable results.  Therefore, it would have been obvious to combine the teachings of Mahajan with the UE of Ji to obtain the invention specified in dependent claims 9 and 23.


Claims 11 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2012/0020310, with the inventor of Ji et al. (hereafter “Ji”, being cited in the prior Office action) in view of WIPO Publication WO 2011/041754, with the inventor of Fong et al. (hereafter “Fong”, being cited in the prior Office action).

Regarding claims 11 and 25, Ji discloses the method and UE discussed above in claims 10 and 24, respectively, but fails to expressly disclose if the one non-SI measurement is a Radio Resource Management RRM measurement.

But Fong discloses a method in a User Equipment, UE, for performing measurements in a wireless communication network [see paragraphs 00118-00120], the method comprising:
acquiring system information, SI, of a cell during autonomous gaps created by the UE during a first extended pre-defined time period or measurement delay for SI acquisition [see paragraph 00106], and 
performing at least one non-SI measurement related to a serving cell and/or to one or more neighbor cells during a time period comprising said autonomous gaps [se paragraphs 0071, 0093-0094, 0098, 00120, and 00225].
Further, Fong discloses of a non-SI measurement that is a Radio Resource Management RRM measurement [see paragraphs 0087, 00120, and 00125], such that the RRM measurement comprises a signal level measurement further comprising any one or more of:
Reference Signal Received Power, RSRP [see paragraphs 0087, 00120, and 00125], 
Reference Signal Received Quality, RSRQ [see paragraphs 0087, 00120, and 00125], 
Common Pilot Indicator Channel, CPICH, Received Signal Code Power, RSCP, 
CPICH Ec (RSCP)/No (RSSI—Received Signal Strength Indicator),
UTRAN carrier RSSI
Global System for Mobile Communications, GSM, carrier RSSI, 
High Rate Packet Data, HRPD, Pilot Strength, and 
Code Division Multiple Access 2000, CDMA2000, 1×RTT Pilot Strength.

Ji and Fong are combinable because they are in the same field of endeavor, both being systems and methods of facilitating communication between user equipment and a base station. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the UE described in Ji have the functionality that includes a Radio Resource Management RRM measurement that comprises a signal level measurement of at least an RSRP or an RSRQ, as recognized by Fong. The suggestion/motivation for doing so would have been that the communications of the UE of Ji would become more efficient, as the UE would be “configured with multiple measurement identities”, therein allowing for the appropriate measurements to be applied to the subsequent signals, as recognized by Fong in paragraphs 0087 and 00120. In this regard, the UE of Ji would easily be implemented with these known functionalities, as exemplified by Fong, and would yield predictable results.  Therefore, it would have been obvious to combine the teachings of Fong with the UE of Ji to obtain the invention specified in dependent claims 11 and 25.


Claims 13 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2012/0020310, with the inventor of Ji et al. (hereafter “Ji”, being cited in the prior Office action) in view of U.S. Patent Application Publication 2012/0113961, with the inventor of Krishnamurthy (hereafter “Krishnamurthy”, being cited in the prior Office action).

Regarding claim 13, Ji discloses the method discussed above in claim 12, but fails to expressly disclose if the measurement pattern is one or more of:
restricted measurement pattern comprising restricted subframes used for one or more restricted measurements for enabling Enhanced Inter-cell Interference Coordination (eICIC),
positioning reference signal, PRS, measurement pattern comprising PRS subframes for positioning measurement, Reference Signal Time Difference, RSTD.

But Krishnamurthy discloses a method in a User Equipment, UE, for performing measurements in a wireless communication network [see Abstract; also see Figs. 3B, 4, and 5; also see paragraph 0002], the method comprising:
performing at least one non-SI measurement related to a serving cell and/or to one or more neighbour cells during a time period comprising said autonomous gaps [see paragraphs 0014-0015; also see the processes illustrated in Figs. 4 and 5].
Further, Krishnamurthy also teaches wherein the measurement pattern is one or more of:
restricted measurement pattern comprising restricted subframes used for one or more restricted measurements for enabling Enhanced Inter-cell Interference Coordination (eICIC) [see paragraph 0045, wherein “In E-UTRA Rel-10 methods for supporting enhanced inter-cell interference coordination (eICIC) techniques will be specified.”; also see paragraphs 0051-0052],
positioning reference signal, PRS, measurement pattern comprising PRS subframes for positioning measurement, Reference Signal Time Difference, RSTD [see paragraph 0045, wherein “This is because, a ABS always contains CRS and can potentially contain other channels such as P/S-SCH, PBCH, PCFICH, PHICH, PDSCH (associated with Paging and SIB1) and Positioning Reference Signal (PRS).”; also see paragraphs 0051-0056, wherein “The restricted subframe measurement pattern is configured such that the UE performs measurements mostly on the ABSs of the dominant neighbor cell (i.e., the macro cell in the macro/pico case for a pico UE and a femto cell in the macro/femto case for the macro UE). Since ABSs contain at least the CRS and possibly other downlink signals transmitted by the dominant neighbor cell, the RLM/RRM/CSI measurements as defined in the E-UTRA Rel-9 specification will likely be inadequate in supporting efficient deployment of Heterogeneous networks.”].

Ji and Krishnamurthy are combinable because they are in the same field of endeavor, both being systems and methods of facilitating communication between user equipment and a base station. At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the UE described in Ji have “the measurement pattern is one or more of: restricted measurement pattern comprising restricted subframes used for one or more restricted measurements for enabling Enhanced Inter-cell Interference Coordination (eICIC), positioning reference signal, PRS, measurement pattern comprising PRS subframes for positioning measurement, Reference Signal Time Difference, RSTD”, as recognized by Krishnamurthy. The suggestion/motivation for doing so would have been that the communications of the UE of Ji would become more efficient, as the UE would have improved measurements so as to overcome the problems such as “failed connections, unnecessary handovers and unnecessary cell reselections”, as recognized by Krishnamurthy in paragraph 0015. Additionally, such a combination would help mitigate interference and elevated interference when close to other network nodes, as recognized by Krishnamurthy in paragraph 0002. Therefore, it would have been obvious to combine the teachings of Krishnamurthy with the UE of Ji to obtain the invention specified in dependent claims 13 and 27.



Response to Arguments
Rejection under 35 U.S.C. § 112(b) or (pre-AIA ) 35 U.S.C. § 112, second paragraph 
Initially, Applicant's arguments filed June 30, 2022, regarding the rejection of claims 3, 11, 17, and 25 as being indefinite under 35 U.S.C. 112(b) or (pre-AIA ) 35 U.S.C. § 112, second paragraph, based on insufficient antecedent basis for limitations, have been fully considered, and are persuasive. Upon reconsideration, the Examiner agrees that the claims do not lack antecedent basis for the previously noted limitations. Thus, the previous cited rejection of claims 3, 11, 17, and 25 under 35 U.S.C. 112(b) or (pre-AIA ) 35 U.S.C. § 112, second paragraph, based on insufficient antecedent basis, have been withdrawn.

However, Applicant's arguments filed June 30, 2022, regarding the rejection of claims 15-28 and 30 as being indefinite under 35 U.S.C. 112(b) or (pre-AIA ) 35 U.S.C. § 112, second paragraph, based on being a single claim which claims both an apparatus and the method steps of using the apparatus, have been fully considered, but are not persuasive.

Particularly, on page 10 of the Remarks dated June 30, 2022 (hereafter “the Remarks”), the Applicant argues that “Claims 15 and 30 are apparatus claims. These claims do not include any method steps. The cited features of claims 15 and 30 are additional limitations which focus on the capabilities of the User Equipment”, citing the Federal Circuit’s decision in Mastermine Software, Inc. v. Microsoft Corp., 874 F.3d 1307, 124 USPQ2d 1618 (Fed. Cir. 2017).

With this, both independent claims 15 and 30 are seen to recite in the preamble of the claims of User Equipment (UE), that is “adapted to perform measurements in a wireless communication network, the UE comprising a processor and memory configured to:”, and then the claims are followed by a series of method steps of using the User Equipment.  

Here, differing from Mastermine, because in the instant case, there appears to be no structure in the limitations of the series method steps of using the apparatus, the claim is still rendered indefinite, as the current language does not allow one of ordinary skill in the art to ascertain any elements that perform the claimed functions.  For instance, as the claims are currently worded, how is “memory configured to: acquire system information (SI) …and perform at least one non-SI measurement…”, as currently required in claim 15 and similarly in claim 30.  

Additionally, the current claim language is not seen to provide any structure of the User Equipment, whereby as the processor and memory that are recited in the preamble are not given patentable weight.  With this, claims 15 and 30 are simply claiming User Equipment that is configured to acquire system information (SI) …and perform at least one non SI measurement…”   

Here, consistent with IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), as independent claims 15 and 30 are currently worded, the claims are not clear whether infringement would occur when one creates User Equipment that is capable of those functions, or  whether infringement would occur when User Equipment performs those functions.  Additionally, these claims are not clear if any user or operator of the User Equipment is the one that creates the claimed “autonomous gaps that acquire the system information”, or if a processor is programmed to do this functionality with instructions stored in the memory.  

Here, the Examiner suggests amending claims 15 and 30 to add a structural element to the method steps.  Perhaps the claims can be amended by adding “means plus function” limitations with the recited functions, so claims 15 and 30 would read something similar to “means for acuir[e]ing …, and means for performing…”  Or similarly, perhaps the claims can be amended to positively recite the “processor” to perform the claimed steps.  Alternatively, perhaps the claims can be amended to rewrite the preambles into computer readable medium language, having the UE including a processor to perform non-transitory computer readable instructions stored in memory, that perform the recited functions.

Therefore, for these reasons, the rejection of claims 15-28 and 30 as being indefinite under 35 U.S.C. 112(b) or (pre-AIA ) 35 U.S.C. § 112, second paragraph, based on being a single claim which claims both an apparatus and the method steps of using the apparatus, is deemed proper, and maintained and repeated herein.


Rejection under 35 U.S.C. § 102(e) - Ji
Applicant's arguments filed June 30, 2022, regarding the rejection of claims 1-7, 10, 12, 14-21, 24, 26, and 28-31 as being anticipated by Ji (U.S. Pat. App. Pub. 2012/0020310), have been fully considered but they are not persuasive.

Particularly, on page 11 of the arguments in the Remarks dated June 30, 2022 (hereafter “the Remarks”), the Applicant begins arguing that “Ji fails to teach at least ‘acquiring system information, SI, of a cell during autonomous gaps created by the UE during a first extended pre-defined time period or measurement delay for SI acquisition, wherein the first extended pre-defined time period or measurement delay for SI acquisition is longer than a time period or measurement delay for SI acquisition when the UE does not perform any non-SI measurements.’”  Here, the Applicant further argues on page 12 of the Remarks that “The cited portions of Ji are not referring to autonomous gaps. While Ji does refer to the UE deciding when to read the SI, this reading still occurs during the assigned measurement gaps.”

But in review of Applicant’s arguments and the reference of Ji, the reference can still be seen as teaching of “acquiring system information, SI, of a cell during autonomous gaps created by the UE”, as currently required in independent claim 1.  Here, as read in paragraphs 0041-0048, Ji is seen to describe that the reading gaps selected by the UE, are indeed “autonomous gaps created by the UE”, as currently claimed.  First, in paragraph 0041, Ji states “The total time needed by the UE to read the system information (e.g., the MIB and SIB1) of the neighbor cell may be referred to as the SI reading time for the neighbor cell. A total of 150 ms (or 15 radio frames) may be budgeted for the SI reading time. The UE may tune away to the neighbor cell for only a portion of the SI reading time and may tune to the serving cell for the remainder of the SI reading time.”  Next, in paragraph 0042, Ji states “For autonomous SI reading, a UE may autonomously determine when to read system information from one or more neighbor cells and may not inform a serving cell of when the UE will read the system information from the neighbor cell(s). The SI reading gaps of the UE may impact data transmission on the downlink. In particular, the serving cell may not know the SI reading gaps of the UE and may send data on the downlink to the UE during the SI reading gaps. The UE may miss some (e.g., 3) subframes on the downlink for each SI reading gap, and data sent to the UE during each SI reading gap may be lost.”  Along this vein, in paragraphs 0046-0048, Ji describes three ways the invention mitigates this data loss during the autonomous SI reading.

Here, with these sections, Ji is seen to teach that a gap is selected by the UE, for which the serving cell does not know when any particular reading gap will be selected by the UE.  This is seen to be an “autonomous gap created by the UE”.  Once again, in paragraph 0041, Ji states “The UE may tune away to the neighbor cell for only a portion of the SI reading time and may tune to the serving cell for the remainder of the SI reading time.” This “portion of the SI reading time”, as described in Ji, is seen to be an “autonomous gap created by the UE”, as required in independent claim 1.   Along this vein, Ji’s invention is to mitigate data loss that can occur when the serving cell sends data to the UE during the reading gap that was selected by the UE.

This functionality is illustrated in Figs. 6 and 7 of Ji, whereby, as seen in Fig. 7, the UE selects a portion of the SI reading gap to acquire system information SI, being the time Tread, between times T2 and T3, as seen in Fig. 6.  This gap between times T2 and T3, which is selected by the UE, is therein seen to be an “autonomous gap created by the UE”, as required by independent claim 1.

Continuing, on page 12 of the Remarks, the Applicant discusses Fig. 6 of Ji, citing paragraph 0039 of Ji, which states “The SI reading gap may be denoted as Tgap and may be equal to Tout + Tread + Tback.  In general, Tout and Tback may be dependent on the capabilities of the UE. In one design, approximately 1 ms (or one subframe) may be budgeted for each of Tout and Tback. Tread may be approximately 1ms (or one subframe) for the MIB or SIB1.”  With this, the Applicant posits that “This fails to teach at least ‘wherein the first extended pre-defined time period or measurement delay for SI acquisition is longer than a time period or measurement delay for SI acquisition when the UE does not perform any non-SI measurements.’”  

In this regard, the Examiner does not find this argument persuasive.  Here, as noted above, the “autonomous gaps created by the UE” is seen to be the time Tread seen in Fig. 6.  Along this vein, paragraph 0039, which the Applicant cites, Ji states “The amount of time to read the MIB or SIB1 may be denoted as Tread.”   As seen in Fig. 6, this time Tread is an autonomous  gap when  system information is acquired, which is within the SI reading gap, which is denoted as Tgap.  This time period Tgap is seen to equate to “a first extended pre-defined time period or measurement delay for SI acquisition”, as recited in claim 1  With this interpretation, Ji is clear that the first extended pre-defined time period or measurement delay for SI acquisition, being the time period Tgap, is longer than a time period or measurement delay for SI acquisition when the UE does not perform any non-SI measurements, whereby in time Tout and in time Tback, the “UE does not perform any non-SI measurements”, as required in the claim.  Again, in paragraph 0039, Ji further states “As shown in FIG. 6, the amount of time to tune to the neighbor cell may be denoted as Tout…. The amount of time to tune back to the serving cell may be denoted as Tback.” 

Additionally, as read in paragraph 0041, Ji states “The total time needed by the UE to read the system information (e.g., the MIB and SIB1) of the neighbor cell may be referred to as the SI reading time for the neighbor cell. A total of 150 ms (or 15 radio frames) may be budgeted for the SI reading time. The UE may tune away to the neighbor cell for only a portion of the SI reading time and may tune to the serving cell for the remainder of the SI reading time.”  




Therefore, with these teachings, the reference of Ji is still seen to teach the limitations that require “acquiring system information, SI, of a cell during autonomous gaps created by the UE during a first extended pre-defined time period or measurement delay for SI acquisition, wherein the first extended pre-defined time period or measurement delay for SI acquisition is longer than a time period or measurement delay for SI acquisition when the UE does not perform any non-SI measurements”, as currently required in independent claim 1, and similarly in independent claims 15, 29, 30, and 31.  Thus, for the reasons discussed above, the rejection of claims 1-7, 10, 12, 14-21, 24, 26, and 28-31 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ji, is deemed proper, and maintained and repeated herein.


Rejection under 35 U.S.C. § 102(e) - Swaminathan
Applicant's arguments filed June 30, 2022, regarding the rejection of claims 1, 4, 5, 10, 12,14, 15, 18, 19, 24, 26, 28, and 31 as being anticipated by Swaminathan (U.S. Pat. App. Pub. 2011/0317635), have been fully considered but they are not persuasive.

Particularly, on page 13 of the Remarks, the Applicant argues that “Swaminathan fails to teach at least ‘acquiring system information, SI, of a cell during autonomous gaps created by the UE during a first extended pre-defined time period or measurement delay for SI acquisition, wherein the first extended pre-defined time period or measurement delay for SI acquisition is longer than a time period or measurement delay for SI acquisition when the UE does not perform any non-SI measurements.’”  With this, on page 13 of the Remarks, the Applicant further argues that “There is no teaching in Swaminathan of non-SI measurements and no teaching of these features are not explicitly taught by Swaminathan.”

Initially, in response, the Examiner notes that in paragraph 0044, Swaminathan states “Device 102 can accordingly acquire additional system information regarding base station 106 (e.g., where base station 106 is a femtocell or similar base station), as described, in an autonomous gap defined by device 102. For example, the autonomous gap can relate to a period of time during which device 102 can tune away from a current frequency and measure other neighboring cells. In addition, in one example, device 102 can acquire the additional information for each base station during the autonomous gap based on a request from base station 104, in response to identifying base station 106 as a femtocell base station, and/or the like. In an example, device 102 can define the autonomous gap, such that base station 104 may not be aware of the autonomous gap and may try to otherwise communicate with device 102 during the gap.  Thus, for example, device 102 can signal to base station 104 prior to the autonomous gap period.”  With this, the reference of Swaminathan is seen to teach of the limitation that requires “acquiring system information, SI, of a cell during autonomous gaps created by the UE …”, whereby Swaminathan expressly describes that system information is acquired in an autonomous gap that has been defined by the device 102, seen to be user equipment (UE).  

Continuing, as read in paragraphs 0009-0011, Swaminathan states “For example, prior to reading system information in an autonomous gap, a device can report low channel quality over control resources to the serving base station to decrease likelihood that the serving base station will schedule device communications in the autonomous gap or at least decrease a data rate. When the device returns from reading system information for the one or more surrounding base stations, it can report higher (or actual) channel quality to the serving base station to resume communications. In another example, the device can report a channel quality value to the serving base station that is reserved to indicate a subsequent autonomous gap. In this example, the base station can refrain from communicating with the device until a different channel quality value is received therefrom (e.g., or until expiration of a timer, etc.). … In another aspect, a wireless communications apparatus for minimizing data loss in autonomous gaps is provided that includes at least one processor configured to initialize an autonomous gap for receiving signals from one or more base stations different from a serving base station and select a CQI value for indicating the autonomous gap.”  Additionally, in paragraph 0054, Swaminathan states “In another example, connection timer component 312 can initialize a timer once the beginning of the autonomous gap indication is received by autonomous gap determining component 306. In this example, if the indication of the ending of the autonomous gap is not received by autonomous gap determining component 306 before expiry of the timer, base station 104 can close the connection with device 102, for example.”  Here, with these teachings, the autonomous gap, described in Swaminathan, would be seen as being “during a first extended pre-defined time period or measurement delay for SI acquisition”.  

With these sections, the reference of Swaminathan is seen to clearly teach of the limitations that require “acquiring system information, SI, of a cell during autonomous gaps created by the UE during a first extended pre-defined time period or measurement delay for SI acquisition”, whereby Swaminathan expressly describes “a first extended predefined period or measurement delay for SI acquisition”, as being the period of time between a first CQI value and a second CQI value or until an expiration of a timer.  With this Swaminathan is seen to clearly describe “acquiring system information, SI, of a cell during autonomous gaps created by the UE during a first extended pre-defined time period or measurement delay for SI acquisition”, as currently recited in independent claim 1.


Continuing, independent claim 1 further recites “wherein the first extended pre-defined time period or measurement delay for SI acquisition is longer than a time period or measurement delay for SI acquisition when the UE does not perform any non-SI measurements.”  Here, similar to the invention of Ji discussed above, the invention of Swaminathan is a method and apparatus to “minimize data loss during the autonomous gap.” [See Abstract].

Along this vein, in paragraph 0054, Swaminathan states “When device 102 has completed receiving signals from the one or more other base stations, and tunes back to the frequency of base station 104, autonomous gap notifying component 302 can signal the end of the autonomous gap. This can be an explicit signal, or where CQI is used to indicate the beginning, autonomous gap notifying component 302 can transmit the actual CQI value (or a value that indicates ending of the autonomous gap) to base station 104. …In this example, resource scheduling component 310 can then continue transmitting data to the device (e.g., at least in part by assigning downlink resources to device 102, which can be based at least in part on an MCS selected for the actual CQI value).”

With this, the claimed term “non-SI measurement” can be seen to be the “the actual CQI value (or a value that indicates ending of the autonomous gap)”.  This interpretation is consistent with the specification of the instant ‘695 Patent, whereby in col. 26, lines 50-58, the ‘695 Patent states “According to yet an embodiment, the at least one non-SI measurement belongs to any of the following measurement type or category: …channel quality indicator, CSI, measurement positioning measurements, …”


Along this vein, the reference of Swaminathan is seen to teach that the predefined period of time between a first CQI value and a second CQI value or until an expiration of a timer, interpreted as the first extended pre-defined time period or measurement delay for SI acquisition, as noted above, is “longer than a time period or measurement delay for SI acquisition when the UE does not perform any non-SI measurements”  Here, the time period for SI acquisition would be longer when the UE does not perform a second CQI value indicating the ending of the autonomous gap.  Thus, the reference of Swaminathan is seen to teach the limitation that requires “wherein the first extended pre-defined time period or measurement delay for SI acquisition is longer than a time period or measurement delay for SI acquisition when the UE does not perform any non-SI measurements”, as required in independent claim 1.

Continuing, on page 13 of the Remarks, the Applicant argues that “There is no teaching in Swaminathan of non-SI measurements and no teaching of a longer time period when performing such.”  But here, as indicated above, the claimed term “non-SI measurement” can be seen to be the channel quality indicator (CQI), notably “the actual CQI value (or a value that indicates ending of the autonomous gap)”, as described in paragraph 0054 of Swaminathan.  Again, this interpretation is consistent with the specification of the instant ‘695 Patent, whereby in col. 26, lines 50-58, the ‘695 Patent states “According to yet an embodiment, the at least one non-SI measurement belongs to any of the following measurement type or category: …channel quality indicator, CSI, measurement positioning measurements, …”  Further, the time period for SI acquisition would be longer when the UE does not perform a second CQI value indicating the ending of the autonomous gap.  As such, the reference of Swaminathan is seen to teach the limitation that requires “wherein the first extended pre-defined time period or measurement delay for SI acquisition is longer than a time period or measurement delay for SI acquisition when the UE does not perform any non-SI measurements”, as required in independent claim 1.

Further, on pages 13 and 14 of the Remarks, the Applicant continues arguing that “…in an attempt to show the non-SI measurements, the Patent Office refers to transmitting CQI values.  However, these CQI values are for signaling the start of the autonomous gaps or for decreasing data transmitted during that time. …This does not teach performing non-SI measurements during a time period or measurement delay.”  In this regard, claim 1 further recites “performing at least one non-SI measurement related to a serving cell and/or to one or more neighbor cells during a time period comprising said autonomous gaps.”

In this regard, in paragraph 0054, Swaminathan states “When device 102 has completed receiving signals from the one or more other base stations, and tunes back to the frequency of base station 104, autonomous gap notifying component 302 can signal the end of the autonomous gap. This can be an explicit signal, or where CQI is used to indicate the beginning, autonomous gap notifying component 302 can transmit the actual CQI value (or a value that indicates ending of the autonomous gap) to base station 104. Autonomous gap determining component 306 can obtain the indication and determine the end of the autonomous gap.”  Here, this section describes performing notifying the actual CQI (or a value that indicates ending of the autonomous gap), which is seen to be a non-SI measurement, “during a time period comprising said autonomous gaps”, as the value that indicates the ending of the autonomous gap would still be seen as being “during the time period comprising said autonomous gaps”.

Therefore, with these teachings, the reference of Swaminathan is still seen to teach the limitations that require “acquiring system information, SI, of a cell during autonomous gaps created by the UE during a first extended pre-defined time period or measurement delay for SI acquisition, wherein the first extended pre-defined time period or measurement delay for SI acquisition is longer than a time period or measurement delay for SI acquisition when the UE does not perform any non-SI measurements, and performing at least one non-SI measurement related to a serving cell and/or to one or more neighbor cells during a time period comprising said autonomous gaps”, as currently required in independent claim 1, and similarly in independent claims 15 and 31.  Thus, for the reasons discussed above, the rejection of claims 1, 4, 5, 10, 12, 14, 15, 18, 19, 24, 26, 28, and 31 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Swaminathan, is deemed proper, and maintained and repeated herein.


Rejection under 35 U.S.C. § 103 – Ji and Mahajan
Applicant's arguments filed June 30, 2022, regarding the rejection of dependent claims 8, 9, 22, and 23 as being unpatentable over Ji (U.S. Pat. App. Pub. 2012/0020310) in view of Mahajan (U.S. Pat. App. Pub. 2011/0117912), have been fully considered but they are not persuasive.

As indicated above in the discussion of the reference of Ji alone, the reference of Ji is still seen to teach the limitations that require “acquiring system information, SI, of a cell during autonomous gaps created by the UE during a first extended pre-defined time period or measurement delay for SI acquisition, wherein the first extended pre-defined time period or measurement delay for SI acquisition is longer than a time period or measurement delay for SI acquisition when the UE does not perform any non-SI measurements”, as currently required in independent claim 1, and similarly in independent claim 15.  Thus, for the reasons discussed above with respect to the reference of Ji, the rejection of claims 8, 9, 22, and 23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ji in view of Mahajan, is deemed proper, and maintained and repeated herein.


Rejection under 35 U.S.C. § 103 – Ji and Fong
Applicant's arguments filed June 30, 2022, regarding the rejection of dependent claims 11 and 25 as being unpatentable over Ji (U.S. Pat. App. Pub. 2012/0020310) in view of Fong (WIPO Publication WO2011/041754), have been fully considered but they are not persuasive.

As indicated above in the discussion of the reference of Ji alone, the reference of Ji is still seen to teach the limitations that require “acquiring system information, SI, of a cell during autonomous gaps created by the UE during a first extended pre-defined time period or measurement delay for SI acquisition, wherein the first extended pre-defined time period or measurement delay for SI acquisition is longer than a time period or measurement delay for SI acquisition when the UE does not perform any non-SI measurements”, as currently required in independent claim 1, and similarly in independent claim 15.  Thus, for the reasons discussed above with respect to the reference of Ji, the rejection of claims 11 and 25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ji in view of Fong, is deemed proper, and maintained and repeated herein.


Rejection under 35 U.S.C. § 103 – Ji and Krishnamurthy
Applicant's arguments filed June 30, 2022, regarding the rejection of dependent claims 13 and 27 as being unpatentable over Ji (U.S. Pat. App. Pub. 2012/0020310) in view of Krishnamurthy (U.S. Pat. App. Pub. 2012/0113961), have been fully considered but they are not persuasive.

As indicated above in the discussion of the reference of Ji alone, the reference of Ji is still seen to teach the limitations that require “acquiring system information, SI, of a cell during autonomous gaps created by the UE during a first extended pre-defined time period or measurement delay for SI acquisition, wherein the first extended pre-defined time period or measurement delay for SI acquisition is longer than a time period or measurement delay for SI acquisition when the UE does not perform any non-SI measurements”, as currently required in independent claim 1, and similarly in independent claim 15.  Thus, for the reasons discussed above with respect to the reference of Ji, the rejection of claims 13 and 27 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ji in view of Krishnamurthy, is deemed proper, and maintained and repeated herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joseph R. Pokrzywa, whose telephone number is (571) 272-7410. The Examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/JOSEPH R POKRZYWA/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

	Conferees:

	/ERON J SORRELL/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992